OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 June 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 21 June 2022 has been considered.

Response to Amendment
The Amendment filed 21 June 2022 has been entered. Claims 1, 49-66, 68-79, and 81-83 remain pending; claims 1 and 49-65 were previously withdrawn; and claims 66, 68-79, and 81-83 were consideration.
The amendments to the claims have overcome the objection to claim 75, as well as the rejection of claims 66, 68-79, and 81-83 under 35 U.S.C. 112(b), both previously set forth in the Final Office Action dated 18 March 2022 (hereinafter “Final Office Action”). The aforesaid claim objection and 112(b) rejection(s) have been withdrawn.
It is noted that (i) a rejoinder of previously withdrawn process claims, (ii) an Examiner’s Amendment to the record, and (iii) Reasons for Allowance are set forth below. All of the rejections under 35 U.S.C. 103 previously set forth in the Final Office Action are overcome and have been withdrawn.

Rejoinder
Claim 66 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 49-51, 53, 54, 59, and 61-65, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 16 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephonic interview with Attorney of Record Elizabeth Herbst Schierman on 12 July 2022. 
Please cancel claims 52, 55-58, 60, 68-70, and 72.
Please amend claims 1, 49-51, 53, 65, 66, 82, and 83 as presented below.  

1.	A method of manufacturing the detectable cellulosic food packaging film of claim 66, 
wherein the method comprises the following steps: 
(i)	the first step of introducing the detectable particles into the solution or dispersion comprising the at least one of the cellulose and the cellulose precursor or the derivative in the presence of the at least one dispersant and the at least one rheology modifier; 
(ii)	followed by the second step of regenerating and recovering the cellulose from the solution or dispersion in the presence of the detectable particles, so as to obtain the detectable cellulosic food packaging film comprising the detectable particles incorporated therein in the homogeneous distribution.

49.	The method as defined in Claim 1,
wherein the at least one dispersant has  g/mol.


50.	The method as defined in Claim 1,
wherein the at least one dispersant is the neutral salt of the naphthalenesulfonic acid-formaldehyde condensate

51.	The method as defined in Claim 1,
wherein the at least one dispersant is used in amounts, calculated as the weight ratio of detectable particles : dispersant, in the range of from 2,000 : 1 to 1 : 1.

53.	The method as defined in Claim 1, 
wherein the at least one rheology modifier is from among the cellulose esters and the cellulose ethers.

65.	The method as defined in Claim 1,
wherein the slurry resulting from introducing the detectable particles into the solution or dispersion comprising at least one of a cellulose and a cellulose precursor or derivative is subjected to an extrusion process during or combined with the regeneration and recovery of the cellulose, wherein the slurry is extruded into at least one regeneration bath comprising a chemical required to regenerate and recover the cellulose, comprising precipitating the cellulose or to convert and react the cellulose precursor or derivative to cellulose, so as to obtain an extrudate comprising one of a regenerated cellulose and cellulose hydrate

66.	A detectable cellulosic food packaging film, 
wherein the detectable cellulosic food packaging film is made of at least one of a regenerated cellulose and a cellulose hydrate and comprises detectable particles incorporated therein in a homogeneous distribution;
wherein the detectable particles: 
are magnetic, 
are detectable by a metal detection device, 
comprise at least one magnetic iron oxide selected from the group consisting of magnetite (Fe3O4), maghemite (Fe2O3), hematite (Fe2O3), ferrite, goethite (FeO(OH)), lepidocrocite (FeO(OH)) and ferroxyhyte (FeO(OH)) as well as mixtures and combinations thereof, and
comprise a weight-related specific saturation magnetization of at least 50 Am2/kg iron (Fe); and
wherein the film has been obtained by a method comprising the following steps:
a first step of introducing detectable particles into a solution or dispersion comprising at least one of a cellulose and a cellulose precursor or derivative in the presence of: 
at least one dispersant comprising a naphthalenesulfonic acid-formaldehyde condensate or a neutral salt thereof; 
at least one rheology modifier selected from the group consisting of (i) carboxymethyl cellulose (CMC), methyl ethyl cellulose, hydroxypropyl methyl cellulose, hydroxypropyl cellulose, methyl cellulose, ethyl cellulose, cellulose powder, and microcrystalline cellulose; (ii) organic polymers selected from the group consisting of polyvinyl alcohols, polyacrylic acids and their salts, polyacrylates, polymethacrylic acids and their salts, polymethacrylates, polyacrylamides, polyvinylpyrrolidones, and polyalkylene glycols; (iii) alginic acids and their salts, ethers, and esters; (iv) agar (agar-agar); (v) carrageenans; (vi) ceratonia siliqua gums (locust bean gums); (vii) galactomannans; (viii) tragacanth gums; (ix) gum Arabic; (x) xanthan gums; (xi) gellan gums; (xii) polysaccharides and polysaccharide derivatives; and (xiii) mixtures and combinations of any of the foregoing; and
followed by a second step of regenerating and recovering cellulose from the solution or dispersion in the presence of the detectable particles, so as to obtain the detectable cellulosic food packaging film comprising the detectable particles incorporated therein in homogeneous distribution.

	82.	A detectable cellulosic food packaging film,
wherein the detectable cellulosic food packaging film is made of at least one of a regenerated cellulose and a cellulose hydrate and comprises detectable particles incorporated therein in a homogeneous distribution, wherein the detectable particles: 
are magnetic, 
are detectable by a metal detection device, 
comprise at least one magnetic iron oxide selected from the group consisting of magnetite (Fe3O4), maghemite (Fe2O3), hematite (Fe2O3), ferrite, goethite (FeO(OH)), lepidocrocite (FeO(OH)) and ferroxyhyte (FeO(OH)) as well as mixtures and combinations thereof, and
comprise a weight-related specific saturation magnetization of at least 50 Am2/kg iron (Fe); and
wherein the cellulosic food packaging film comprises:
the at least one of regenerated cellulose and cellulose hydrate in amounts of from 70 to 99.4 wt.%, based on the overall weight of the cellulosic food packaging film comprising the detectable particles incorporated therein;
the detectable particles in amounts of from 0.1 to about 30 wt.%, based on the overall weight of the cellulosic food packaging film comprising the detectable particles incorporated therein;
at least one food-compatible plasticizer comprising a polyol and in amounts of from 0.5 to about 30 wt.%, based on the overall weight of the cellulosic film comprising the detectable particles incorporated therein;
(iv)	at least trace amounts of at least one dispersant selected from the group consisting of arylsulfonic acids-formaldehyde condensates; and
(v)	at least trace amounts of at least one rheology modifier selected from the group consisting of cellulose esters and cellulose ethers.

83.	A detectable cellulosic food packaging film, 
wherein the detectable cellulosic food packaging film is made of at least one of a regenerated cellulose and a cellulose hydrate and comprises detectable particles incorporated therein in a homogeneous distribution;
wherein the detectable particles: 
are magnetic, 
are detectable by a metal detection device, 
comprise at least one magnetic iron oxide selected from the group consisting of magnetite (Fe3O4), maghemite (Fe2O3), hematite (Fe2O3), ferrite, goethite (FeO(OH)), lepidocrocite (FeO(OH)) and ferroxyhyte (FeO(OH)) as well as mixtures and combinations thereof, and
comprise a weight-related specific saturation magnetization of at least 50 Am2/kg iron (Fe);
wherein the detectable particles comprise a hydrophobic surface-modification protective against oxygen and oxidation, wherein the surface-modification is bonded to the particle surfaces of the detectable particles and comprises inorganic, organic or inorganic-organic polymers selected from the group consisting of polysilanes, polysiloxanes, polyacrylates, poly-meth-acrylates, polyacrylamides, starch-based polymers, cellulose-based polymers, polysaccharides, polyaminosaccharides and biopolymers as well as mixtures and combinations thereof; and
wherein the cellulosic food packaging film comprises:
the at least one of regenerated cellulose and cellulose hydrate in amounts of from 70 to 99.4 wt.%, based on the overall weight of the cellulosic food packaging film comprising the detectable particles incorporated therein;
the detectable particles in amounts of from 0.1 to about 30 wt.%, based on the overall weight of the cellulosic food packaging film comprising the detectable particles incorporated therein;
at least one food-compatible plasticizer comprising a polyol and in amounts of from 0.5 to about 30 wt.%, based on the overall weight of the cellulosic film comprising the detectable particles incorporated therein;
(iv)	at least trace amounts of at least one dispersant selected from the group consisting of arylsulfonic acids-formaldehyde condensates; and
(v)	at least trace amounts of at least one rheology modifier, wherein the at least one rheology modifier is a cellulose derivative selected from the group consisting of carboxymethyl cellulose (CMC), methyl ethyl cellulose, hydroxypropyl methyl cellulose, hydroxypropyl cellulose, methyl cellulose, ethyl cellulose, cellulose powder, microcrystalline cellulose, and mixtures and combinations of any of the foregoing.

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 49-51, 53, 54, 59, 61-66, 71, 73-79, and 81-83 are allowed over the prior art.
The closest prior art of record is US 2008/0145576 to Koenig et al. (hereinafter “Koenig”). Koenig discloses a food packaging film in the form of a tubular casing for sausages, said film formed from cellulose hydrate (via viscose solution process). The film may include nanoscale additives homogeneously dispersed therein, the nanoscale additives being, inter alia, iron oxide or titanium dioxide particles (core) including a shell formed thereon from a polymeric component. 
Koenig discloses that the nanoparticles are mixed with the viscose solution in dissolvers or mixers to break up agglomerated masses of the particles, resulting in homogeneous distribution. 
Koenig does not disclose, teach, or suggest the use of a dispersant in the presence of the viscose solution for the purpose of homogenous distribution of the nanoparticles.
In view of prior art of record US 6,171,668 to Ocheltree et al., it is known to utilize dispersing aids such as surfactants to uniformly disperse sub-micron size titanium dioxide particles in regenerated cellulose food packaging films (in particular tubular sausage casings). 
In view of prior art of record US 2007/0205529 to May et al., it is known to utilize ferrimagnetic iron oxide particles, in particular magnetite, dispersed in food packaging films, for the purpose of detection of contaminated food contaminated with said films; magnetite being evidenced by prior art of record to Daoush (see para. 52 of Final Office Action for citation) as having a saturation magnetization of 92 to 100 A·m2/kg (iron). 
Further, in view of newly cited prior art of record DE 100 08 473 to Kaschel et al. (original copy and machine translation provided herewith; translation relied upon for the following disclosure/position; hereinafter “Kaschel”), it is known to utilize the condensation products of aromatic sulfonic acids with formaldehyde, such as naphthalenesulfonic acid-formaldehyde condensate, or other polymeric compounds such as (e.g.) polyvinyl alcohol and poly(meth)acrylic acids, as dispersants for titanium dioxide and magnetite in food packaging films formed from thermoplastic polymers such as polyamide and polyurethane [0001, 0015-0018, 0025, 0026, 0030, 0043, 0044, 0050-0054].
However, in view of the foregoing, it cannot be said for certain that one of ordinary skill in the art would have reasonably expected that the use of an arylsulfonic acid-formaldehyde condensate dispersant, such as naphthalenesulfonic acid-formaldehyde condensate, would have necessarily resulted in homogeneous distribution of the nanoparticles in a regenerated cellulose or cellulose hydrate food packaging film (i.e., that of Koenig and as claimed), given that Kaschel is not directed to cellulosic or regenerated cellulose films/casings. 
In assessing the scope/content of Kaschel, given that an array of (other polymeric) species (in addition to the aforesaid arylsulfonic acid-formaldehyde condensate) are disclosed as suitable for use as the dispersant, it can also be said that Kaschel does not disclose the acid-formaldehyde condensate to sufficient specificity and/or does not provide any motivation for using (specifically) the acid-formaldehyde condensate dispersant over any of the other species recited therein.
Additionally, in light of the aforesaid, a comprehensive search and consideration of the regenerated cellulose/cellulose hydrate (food) packaging film art did not disclose or suggest the use of the aforesaid arylsulfonic acid-formaldehyde condensates (or salts thereof) as dispersants/surfactants/detergents therein/therefor. 
Further, Applicant has asserted that the use of the aforesaid arylsulfonic acid-formaldehyde condensate dispersants in regenerated cellulose/cellulose hydrate food packaging films (added to the solution/dispersion, i.e., slurry, prior to regeneration/recovery) to disperse the iron-oxide particles, unexpectedly results in films in which the quality is unaffected, and the (magnetic) detectability of the particles is also unaffected (and allows for superior detectability with a magnetic detection device). After assessing the data relied upon in the specification in support of the asserted unexpected result(s) in accordance with MPEP 716, and in view of (i.e., in combination with) the totality of the foregoing analysis of the scope of the cited prior art of record, it has been determined that the use of the aforesaid type of dispersant would not have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention. 
For these reasons, the Examiner has determined that the invention as defined by claims  1, 49-51, 53, 54, 59, 61-66, 71, 73-79, and 81-83 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Response to Arguments
Applicant’s arguments, see Remarks filed 21 June 2022, have been fully considered by the Examiner and were discussed with the Attorney of Record, Elizabeth Herbst Schierman during the telephonic interview, thereby resulting in an agreement to amend the claims as set forth above in the Examiner’s amendment to the record. The Examiner thanks Applicant and Attorney of Record for facilitation of compact and expedient prosecution of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782